Exhibit 10.19


CHANGE IN CONTROL AGREEMENT


This Agreement, effective as of this first day of April 2016, is entered into by
and between Novelis Inc., a Canadian corporation (the "Company") and
______________ ("Executive").


WHEREAS, the Company's Board of Directors has determined that it is in the best
interest of the Company's shareholders to reinforce and encourage the continued
attention and dedication of members of the Company's management, including
Executive, to their assigned duties without distraction in potentially
disturbing circumstances arising from the possibility of a Change in Control;
and


WHEREAS, this Agreement sets forth the payments and other benefits to which
Executive will be entitled upon certain conditions if Executive's employment
with the Company terminates.


NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth below, it is hereby agreed as follows:


1.    Term. This Agreement shall terminate, except to the extent that any
obligation of the Company hereunder remains unpaid as of such time, at midnight
on June 30, 2018, unless a Change in Control occurs on or before such date, in
which case this Agreement shall terminate or twenty-four (24) months following
the date of such Change in Control.


2.    Payment upon Termination of Employment.


(a)
Events Giving Rise to Benefits. Except as provided in Section 2(d) (Certain
Reductions in Payment) below, Executive shall be entitled to payments and other
benefits as set forth in Sections 2(b) and 2(c) if the Company shall terminate
Executive's employment other than for Cause, or Executive shall terminate his or
her employment for Good Reason, in either case within twenty-four (24) months
after a Change in Control. Executive's right to receive compensation and
benefits under this Agreement shall be subject to the terms and conditions of
the Company's release from and waiver by Executive of claims, non-compete
agreement and non-solicitation agreement for executive employees. No payments or
benefits shall be paid pursuant to this Agreement unless, on or before the
thirtieth (30th) day following the effective date of Executive’s termination of
employment, Executive delivers to the Company an executed release and waiver of
claims, non-compete agreement and non-solicitation agreement and all revocation
periods thereunder shall have expired. The release shall not release Executive's
right to receive indemnification and defense from the Company for any claims
arising out of the performance of Executive's duties on behalf of the Company.
Termination of employment due to Cause, Death, Disability or Retirement at any
time before or after a Change in Control shall not give rise to any rights to
compensation or benefits under this Agreement.



(b)
Severance Pay. In accordance with Section 2(a) above, the Company shall pay a
lump sum cash amount equal to:

[A x (B + C)] - D, where


"A” equals a multiplier of 2.0:


"B” equals Executive's annual base salary (including all amounts of such base
salary that are voluntarily deferred under any qualified and non-qualified plans
of the Company) determined at the rate in effect as of the date of such
termination of employment;


"C" equals Executive's target short term incentive opportunity for the fiscal
year in which such Change in Control occurs; and


"D" equals the amount of severance payments, if any, paid or payable to
Executive by the Company other than pursuant to this Agreement; it being
expressly understood that the purpose of this deduction is to avoid any
duplication of payments to Executive.


Except to the extent payment is required to be delayed pursuant to Section 15
below, payment shall be made by the thirtieth (30th) day following the effective
date of the Executive's termination of employment if such termination occurs
after a Change in Control.


(c)     Other Benefits.


(i)
If Executive is not eligible for retiree medical benefits and is covered under
the Company's group health plan at the time of the termination of employment,
the Company shall pay an additional lump sum cash amount for the purpose of
assisting Executive with the cost of post-employment medical continuation
coverage equal to: (C x M) / (1 - T), where



"C" equals the full monthly COBRA premium charged for coverage under the
Company's group medical plan at Executive's then current level of coverage;


"M" equals twelve (12) months; and


"T" equals an assumed tax rate of 40%


Except to the extent payment is required to be delayed pursuant to Section 15
below, payment shall be made by the thirtieth (30th) day following the effective
date of the Executive's termination of employment if such termination occurs
after a Change in Control.


(ii)
To the extent available, Executive shall be entitled to continue coverage under
the Company's group life plan for a period of twelve (12) months at Executive's
pre-termination level of coverage.



(iii)
Executive shall be entitled to twelve (12) months of additional credit for
benefit accrual and contribution allocation purposes including credit for age,
service and earnings pro rated over twelve (12) months under the Company's
tax-qualified and non-qualified pension, savings or other retirement plans;
provided that if applicable provisions of the Code prevent payment in respect of
such credit under the Company's tax-qualified plans, such payments shall be made
under the Company's non-qualified plans.



(iv)
To the extent Executive is not already fully vested under the Company's
tax-qualified and non-qualified retirement pension, savings and other retirement
plans, Executive shall become 100% vested under such plans; provided that if
applicable provisions of the Code prevent accelerated vesting under the
Company's tax-qualified plans, an equivalent benefit shall be payable under the
Company's non-qualified plans.



(d)
Certain Reductions in Payment. Notwithstanding the foregoing provisions of this
Section 2 or any other provision in this Agreement to the contrary, in the event
it is determined that any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (the “Change in Control Payment”),
would constitute an “excess parachute payment” within the meaning of Section
280G of the Code, then the Company shall pay to Executive whichever of the
following gives Executive the highest net after-tax amount (after taking into
account all applicable federal, state, local and social security taxes): (i) the
Change in Control Payment, or (ii) the next highest amount that would not result
in the imposition of excise tax on Executive under Section 4999 of the Code. Any
required reduction in the Change in Control Payment pursuant to the foregoing
shall be accomplished by reducing the amount of severance payment payable
pursuant to Section 2(b) of this Agreement. All determinations to be made under
this Section 2(d) shall be made by an independent public accounting firm
selected by the Company immediately prior to a Change in Control (the
“Accounting Firm”), which shall provide its determinations and any supporting
calculations both to the Company and Executive within ten (10) days of a Change
in Control. Any such determination by the Accounting Firm shall be binding upon
the Company and Executive. All fees and expenses of the Accounting Firm in
performing the determinations referred to in this Section 2(d) shall be borne
solely by the Company.





3.    Definitions. Except as otherwise provided under this Agreement, the
following capitalized terms used within this Agreement shall have the meaning
set forth below:


(a)
"Cause" means only (i) Executive's conviction of any crime (whether or not
involving the Company) constituting a felony in the applicable jurisdiction;
(ii) willful and material violation of the Company's policies, including, but
not limited to those relating to sexual harassment and confidential information;
(iii) willful misconduct in the performance of Executive's duties for the
Company; or (iv) willful and repeated failure or refusal to perform the
Executive's material duties and responsibilities which is not remedied within
ten (10) days after written demand from the Chief Executive Officer to remedy
such failure or refusal.



(b)
"Change in Control" means the first to occur of any of the following events:



(i)
any person or entity (excluding any person or entity affiliated with the Aditya
Birla Group) is or becomes the beneficial owner, directly or indirectly through
any parent entity of the Company or otherwise, of securities of the Company
representing 35% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company's then outstanding
securities (the “Value or Vote of the Company”); provided, however, that a
Change in Control shall not be deemed to have occurred in the event that (A) any
person or entity becomes the beneficial owner of securities representing 50% or
less of the Value or Vote of the Company through (i) an initial public offering,
(ii) a secondary offering, (iii) a private placement of securities, (iv) a share
exchange transaction, or (v) any similar share purchase transaction in which the
Company or any of its affiliates issues securities (any such transaction, a
“Share Issuance Transaction”); and (B) a person or entity’s beneficial ownership
interest in the Value or Vote of the Company is diluted solely as a result of
any Share Issuance Transaction; or



(ii)
the majority of the members of the Board of Directors of the Company is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election; or



(iii)
the consummation of a merger or consolidation of the Company with any other
entity not affiliated with the Aditya Birla Group, other than (a) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, 50% or more of the combined voting power
of the voting securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation, or (b) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no person or entity is or becomes the
beneficial owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such person or entity any
securities acquired directly from the Company or its affiliates, other than in
connection with the acquisition by the Company or its affiliates of a business)
representing 50% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company's then outstanding
securities; or



(iv)
the stockholders of the Company approve a plan of complete liquidation or
dissolution; or



(v)
the sale or disposition of all or substantially all of the Company's assets,
other than a sale or disposition by the Company of all or substantially all of
its assets to a member of the Aditya Birla Group.



Notwithstanding the foregoing, no "Change in Control" shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.


For purposes of this Section, "beneficial ownership" shall be determined in
accordance with Rule 13d-3 under the Securities Exchange Act of 1934, as
amended.


(c)
"Code" means the Internal Revenue Code of 1986, as amended. Any reference to a
section of the Code shall include such section and any comparable section or
sections of any future legislation that amends, supplements or supersedes such
section.



(d)
"Disability" means Executive is permanently and totally disabled and unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
twelve months.



(e)
"Good Reason" means any of the following if it shall occur without Executive's
express written consent: (i) a material reduction in Executive's position,
duties, reporting relationships, responsibilities, authority, or status with the
Company; (ii) a material reduction in Executive's base salary and target short
term and long term incentive opportunities in effect on the date hereof or as
the same may be increased from time to time during the term of this Agreement;
(iii) any requirement that Executive relocate more than fifty (50) miles from
the area in which Executive regularly performs his or her duties for the
Company, except for required travel by Executive on the Company’s business to an
extent substantially consistent with Executive’s normal business travel
obligations; or (iv) any material failure of the Company to comply with its
obligations under this Agreement. Executive must provide notice to the Company
of the existence of any of the foregoing conditions within thirty (30) days of
the initial existence of any such condition, and the Company shall have a period
of thirty (30) days following receipt of such notice to cure any such condition,
without being required to pay the amounts and other benefits contemplated by
this Agreement.



(f)
"Retirement" means Executive's voluntary retirement on or after qualifying for
early or normal retirement under the applicable Company pension plan in which
such Executive participates.



4.    Notice of Termination. Any termination of Executive's employment for any
reason shall take effect pursuant to a written notice of termination to the
other party. Such notice must set forth in reasonable detail the facts and
circumstances claimed to
provide a basis for termination of Executive's employment pursuant to this
Agreement. No such purported termination of employment shall be effective
without such written notice of termination conforming to the requirements of
this Section.


5.    No Obligation to Mitigate Damages: No Effect on Other Contractual Rights.


(a)
Executive shall not be required to mitigate damages or the amount of any payment
provided for under this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment provided for under this Agreement be reduced by
any compensation earned by Executive as the result of employment by another
employer after Executive's termination of employment, or otherwise.



(b)
The provisions of this Agreement, and any payment provided for hereunder, shall
not reduce any amounts otherwise payable, or in any way diminish Executive's
existing rights, or rights which would accrue solely as a result of the passage
of time, under any employee benefit plan or arrangement providing retirement
benefits or health, life, disability or similar welfare benefits.



6.
Successor to the Company.



(a)
The Company will require any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to absolutely and unconditionally assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession or
assignment had taken place. Any failure of the Company to obtain such assumption
and agreement prior to the effectiveness of any such succession or assignment
shall entitle Executive to terminate Executive's employment for Good Reason.



(b)
This Agreement shall inure to the benefit of and be enforceable by Executive's
personal and legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If Executive should die while any
amounts are still payable to him or her hereunder, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to Executive's devisee, legatee, or other designee, or if there be no
such designee, to Executive's estate. The services to be provided by Executive
to the Company under this Agreement are personal and are not delegable or
assignable.



7.    Notice. Notices and all other communications provided for in the Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by certified or registered mail, return receipt requested, postage
prepaid, as follows:


If to the Company:


Novelis Inc.
Attn: Senior Vice President, General Counsel
3560 Lenox Rd.
Suite 2000
Atlanta, Georgia 30326


If to Executive, to the address of Executive on the books of the Company


Another address may be used if a party has furnished a different address to the
other party in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.


8.    Sole Agreement. This Agreement (together with any signed employment
agreement) represents the entire agreement between the parties with respect to
the matters contemplated herein. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this Agreement.


9.    Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


10.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


11.    Legal Fees and Expenses. The Company shall pay all legal fees and
expenses which Executive reasonably may incur as a result of the Company's
contesting the validity, enforceability or Executive's interpretation of, or
determinations under, this Agreement except to the extent Executive's position
is frivolous or carried out in bad faith.


12.    Confidential Information. Executive agrees not to disclose during the
term hereof or thereafter any of the Company's confidential or trade secret
information, except as required by law. Executive recognizes that Executive
shall be employed in a sensitive position in which, as a result of a
relationship of trust and confidence, Executive will have access to trade
secrets and other highly confidential and sensitive information.


Executive further recognizes that the knowledge and information acquired by
Executive concerning the Company's materials regarding employer/employee
contracts, customers, pricing schedules, advertising, manuals, systems,
procedures and forms represent the most vital part of the Company's business and
constitute by their very nature, trade secrets and confidential knowledge and
information. Executive hereby stipulates and agrees that all such information
and materials shall be considered trade secrets and confidential information. If
it is at any time determined that any of the information or materials identified
in this Section are, in whole or in part, not entitled to protection as trade
secrets, they shall nevertheless be considered and treated as confidential
information in the same manner as trade secrets, to the maximum extent permitted
by law. Executive further agrees that all such trade secrets or other
confidential information, and any copy, extract or summary thereof, whether
originated or prepared by or for Executive or otherwise coming into Executive's
knowledge, possession, custody, or control, shall be and remain the exclusive
property of the Company.


13.    Withholding. Taxes resulting from any benefits received under this
Agreement are for the account of the Executive. The Company may withhold from
any benefits payable under this Agreement all applicable taxes and other amounts
as shall be required pursuant to any law or governmental regulation or ruling.


14.    Non-Binding Arbitration; Claim Venue. Any claim or controversy arising
out of or relating to this Agreement or any breach thereof shall be subject to
non-binding arbitration before either party may seek any other legal recourse.
Any such arbitration shall take place in Atlanta, Georgia, in accordance with
the rules of the American Arbitration Association. Each party further submits to
the exclusive jurisdiction of the Georgia state courts and the United States
District Court for the Middle District of Georgia (Atlanta, Georgia) and
irrevocably waives, to the fullest extent permitted by law, any objections that
either party may now or hereafter have to the aforesaid venue, including without
limitation any claim that any such proceeding brought in either such court has
been brought in an inconvenient forum, provided however, this provision shall
not limit the ability of either party to enforce the other provisions of this
Section.


15.    Code Section 409A. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and the applicable U.S.
Treasury regulations and other interpretative guidance issued there under,
including without limitation any regulations or other guidance that may be
issued after the effective date of this Agreement. For purposes of determining
whether any payment made pursuant to this Agreement results in a “deferral of
compensation” within the meaning of Treasury Regulation §1.409A-1(b), the
Company shall maximize the exemptions described in such section, as applicable.
Notwithstanding any provision of the Agreement to the contrary, the Company may
adopt such amendments to the Agreement or adopt other policies and procedures,
or take any other actions that the Company determines is necessary or
appropriate to exempt the Agreement from Section 409A and/or preserve the
intended tax treatment of the benefits provided hereunder, or to comply with the
requirements of Section 409A and related U.S. Treasury guidance. For purposes of
conforming this Agreement to Section 409A of the Code, any reference to
termination of employment, severance from service or similar terms shall be
interpreted and construed to have the same meaning of “separation from service”
as defined in Treasury Regulation §1.409A-1(h) (without giving effect to any
elective provisions that may be available under such definition) and all
payments and benefits under this Agreement that would constitute non-exempt
deferred compensation for purposes of Section 409A of the Code and that would
otherwise be payable hereunder by reason of Executive’s termination of
employment, will not be payable to Executive unless the circumstances giving
rise to such termination of employment constitute a Section 409A-compliant
separation from service. If the preceding sentence prevents the payment or
distribution of any amount or benefit, such payment or distribution shall be
made on the date, if any, on which an event occurs that constitutes a Section
409A-compliant separation from service. If Executive is a specified employee (as
defined in Treasury Regulation §1.409A-1(i)) upon separation from service, then
payment of any Section 409A deferred compensation amount shall be delayed for a
period of six months to the extent required by Section 409A and shall paid in
a lump sum on the first payroll payment date following expiration of such six
month period.  If Executive is entitled to be paid or reimbursed for any taxable
expenses under this Agreement, and such payments or reimbursements are
includible in Executive’s U.S. federal gross taxable income, the amount of such
expenses reimbursable in any one taxable year of Executive shall not affect the
amount reimbursable in any other taxable year, and the reimbursement of an
eligible expense must be made no later than December 31 of the year after the
year in which the expense was incurred. No right of Executive to reimbursement
of expenses under this Agreement shall be subject to liquidation or exchange for
another benefit.


16.    Attachment. Except as required by law, the right to receive payments
under this Agreement shall not be subject to anticipation, sale, encumbrance,
charge, levy, or similar process or assignment by operation of law.


17.    Waivers. Any waiver by a party or any breach of this Agreement by another
party shall not be construed as a continuing waiver or as consent to any
subsequent breach by the other party. Except as otherwise expressly set forth
herein, no failure on the part of any party hereto to exercise and no delay in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.


18.    Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall in no way restrict or
modify any of the terms or provisions hereof.


19.    Governing Law. This Agreement shall be governed and construed under the
laws of the State of Georgia.


THIS AGREEMENT CONTAINS AN ARBITRATION PROVISION WHICH MAY BE ENFORCED BY THE
PARTIES.




NOVELIS INC.


Name: Leslie J. Parrette, Jr.
Senior Vice President and General Counsel


Signature:__________________________________


Date:______________________________________




EXECUTIVE


Name:


Signature:_____________________________    


Date:_____________    ________________________




1